— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Commissioner of Social Services, dated July 11, 1984, and made after a statutory fair hearing, which affirmed a determination of the local agency which denied the petitioner’s application for public assistance on behalf of herself and one minor child.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
There was a rational basis in the record to support the State Commissioner of Social Services denial of the petitioner’s application for public assistance on behalf of herself and her infant daughter. Contrary to the petitioner’s assertions, there was substantial evidence in the record to support the conclusion that none of the moneys paid to the petitioner by her husband constituted restricted income, and thus that the petitioner’s available income exceeded her budgetary allowance, thereby rendering her ineligible for public assistance.
We note that although it is true that the record also contains a rational basis for finding that a portion of these moneys was restricted solely for the support of her husband’s acknowledged son Peter, " 'where from the evidence either of two conflicting inferences may be drawn, the duty of weighing the evidence and making the choice rests solely upon the [administrative agency]. The courts may not weigh the evidence or reject the choice made by [such agency] where the evidence is conflicting and room for choice exists’ ” (Matter of Collins v Codd, 38 NY2d 269, 271, quoting from Matter of Stork Rest, v Boland, 282 NY 256, 267). Thompson, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.